             Case 2:20-cv-00273-DLR Document 1 Filed 02/05/20 Page 1 of _6 LODGED
                                                          _ FILED
                                                                     _   RECEIVED    _   COPY

  1   Stanley R. Foreman Jr., AZ Bar No. 032320                             FEB O5 2020
      Sjay2001 @gmail.com
 2    1822 W. Bonanza Dr.                                           CLERK U S DISTRICT COURT
      Phoenix, Arizona 85085                                           DISTRICT OF ARIZONA
 3    Telephone: 480.622.1414                                       BY                DEPUTY

 4    Attorney for Plaintiff

 5

 6

 7

 8                              IN THE UNITED ST ATES DISTRICT COURT

 9                                    FOR THE DISTRICT OF ARIZONA

10
      BEATRIZ ADAME, as mother of G. F. a              Case No.       CV-20-00273-PHX-DLR
11    minor child

12                             Plaintiff,

13    vs.                                                   ORIGINAL COMPLAINT

14    PINNACLE WEST CAPITAL                                 (JURY TRIAL REQUESTED)
      CORPORATION GROUP. LIFE AND
15    MEDICAL PLAN; EXPRESS SCRIPTS,
      Inc., as Plan Administrator of the Pinnacle
16    West Capital Corporation Group Life and
      Medical Plan,
17
                               Defendants.
18
19           Plaintiff Beatriz Adame, as mother of G. F., a minor, by and through undersigned counsel,

20    for her Complaint against Defendants Pinnacle West Capital Corporation Group Life and Medical .

21    Plan and Express Scripts, Inc., as Administrator of the Pinnacle West Capital Corporation Group

22    Life and Medical Plan alleges as follows:

·23                                          NATURE OF THE CASE

24           1.      G. F. is a five-year-old boy who was diagnosed by his Pediatric Rheumatologist with

25    CANDLE Syndrome (Chronic Atypical Neutrophilic Dermatosis with Lipodystrophy and Elevated

26    Temperature) ("CANDLE") in September 2018. CANDLE is an auto-inflammatory syndrome

27    characterized by early-onset, recurrent fever, skin lesions, and manifestations of multisystem

28    inflammation caused by a mutation in PSMB8 gene. The multi-systemic inflammation presents in G.
                                                       1.
             Case 2:20-cv-00273-DLR Document 1 Filed 02/05/20 Page 2 of 6


 1   F. as severe arthritis in all his major joints making simply childhood tasks such as running, jumping,

 2   ascending and descending stairs, raising arms above head, etc. difficult or impossible.

 3               2.   G . F. was prescribed Olumiant 2 mg tablets, the only FDA approved treatment with

 4   dosing instructions for CANDLE ("Olumiant"), by his doctor in November 2018. Olumant is

 5   effective in managing G. F.'s symptoms, especially his severe arthritis allowing G. F. to lead a more

 6   productive life. In October 2019, Defendants' denied G. F. continued use of Olumant even though it

 7   fits within the prescription drug benefit provided in and defined by the member's benefit plan. G.

 8   F.' s parents attempted to resolve this dispute through Defendants' internal administrative appeals

 9   process, but the Defendants refused to provide benefits to G. F .. Thus, Beatriz Adame, mother of G.

10   F., brings this complaint on G. F.' s behalf,
                                              I
                                                   alleging
                                                         -
                                                            Breach of Contract and that Defendants' violated

11   section 502(a)(l)(B) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132, et

12   seq, ("ERISA"), and request that all past and future claims submitted to Defendants in relation to G.

13   F.'s prescription for Olumiant be a covered benefit under the plan. Plaintiff also seeks attorneys'

14   fees, costs and such other relief as this Court deems appropriate and just.

15                                            JURISDICTION AND VENUE

16               3.   This Court has jurisdiction over this action pursuant to the Employee Retirement

17   Income Security Action of 1974, as amended, 29 U.S.C. § 1132(e), (f) and 28 USC§ 1331.

18               4.   This Court also has supplemental jurisdiction over Plaintiff's state law claim pursuant

19   to 28 U.S.C . § 1367(a).

20               5.   Venue is proper under 28 U.S.C. § 1391 because the actions and omissions giving

21   rise to the claims took place in this district.

22               6.   Venue is also proper under 29 U.S.C. § 1132(e) because the breach took place in this

23   district.

24                                                      PARTIES

25               7.   Plaintiff, Beatriz Adame ("Beatriz") is a citizen of the State of Arizona, County of

26   Maricopa, and is the mother of G. F., a minor child. Beatriz's spouse is a participant in the Pinnacle

27   West Capital Corporation Group Life and Medical Plan. Beatriz and G. F., at all relevant times, are

28   beneficiaries of the Pinnacle West Capital Corporation Group Life and Medical Plan.
                                                         2.
                Case 2:20-cv-00273-DLR Document 1 Filed 02/05/20 Page 3 of 6
\



     1          8.      The Pinnacle West Capital Corporation Group Life and Medical Plan (the "Plan") is

     2   an employee benefit plan providing health, medical, and prescription drug benefits to eligible

     3   employees of Pinnacle West Capital and their dependents within the meaning of 29 U.S.C. §

     4   1002(1).

     5          9.      Express Scripts, Inc. ("ESI") is a Delaware corporation with its principal place of

     6   business in Missouri. Express Scripts is the "Plan Administrator" of the Plan within the meaning of

     7   29 U.S.C. § 1002(16)(a).

     8                                          FACTUAL ALLEGATIONS ·

     9          10.     In 2018, G. F. was a beneficiary of an employee welfare benefit plan administered by

    10   United Healthcare ("UHC Plan") that his father was the participant. During that same period, G. F.

    11   was diagnosed with CANDLE.

    12          11.     In November 2018, due to his medical condition, G. F. was prescribed and began

    13   taking Olumiant under the UHC Plan.

    14          12.     In September 2019, G. F.'s father changed employers to Pinnacle West Capital.

    15          13.     G. F.'s parents began paying COBRA benefits of approximately $1,000 a month to

    16   keep the UNC Plan and continue G. F. on Olumiant.

    17          14.     In October 2019, almost a year after he started Olumiant, G. F. became a beneficiary

    18   of the Plan for which his father was a plan participant. The Plan's prescription drug coverage states

    19   in part: "When prescribed by your doctor and obtained from a participating pharmacy ... specialty

    20   prescription drugs administered on an outpatient bases are covered."

    21          15.     In October 2019, G. F.'s medical provider sent a preauthorization/claim for Olumiant

    22   to ESL To support the preauthorization, G. F. 's medical provider put forth numerous medical records

    23   and reports evidencing G. F.' s diagnosis and symptoms. He also included an exam report, lab results

    24   and records supporting the effectiveness of G. F.'s almost year-long treatment of Olumiant. Despite

    25   this supporting evidence, ESI denied G. F.'s preauthorization.

    26          16.     After that, in accordance with 29 U.S.C. § 1133 and 29 C.F.R. § 2560.503-1, G. F.'s

    27   medical provider administratively appealed the Plan's determination and submitted additional

    28   medical and non-medical documentation from the National Institute of Health and the Federal Drug
                                                            3.
             Case 2:20-cv-00273-DLR Document 1 Filed 02/05/20 Page 4 of 6


 1    Administration setting forth objective medical findings that show Olumiant was the ONLY treatment

 2    for G. F. . However, ESI refused to reverse its determination and continued to deny G. F. his

 3    prescription drug benefits.

 4            17.       ESI' s decision to deny G. F. 's preauthorization/claim is contrary to the record and is

 5    not supported by the terms and conditions of the Plan for which G . F. is entitled to. Thus, ESI' s

 6    denial was arbitrary and capricious, and is an abuse of discretion. ESI's decision was motivated by a

 7    conflict of interest or by other improper factors that influenced its decision. Finally, the Plan had a

 8    fiduciary duty to fairly and fully evaluate G. F.'s preauthorization/claim and its refusal to do so is a

 9    violation of that duty and ERISA.

10            18.       ESI's denial of G. F.'s preauthorization/claim also defeated his legitimate and

11    reasonable expectations that as a beneficiary of the Plan, he would be entitled to prescription drug

12    benefits pursuant to the Plan. Failure to provide such benefits is a breach of contract, which G. F. is a

13    beneficiary of.

14            19.       To date, G. F. is still receiving Olumiant via the UHC Plan. However, under COBRA

15    the UHC Plan expires 'in February 2021 .

16           20.        As   a direct and proximate result of Defendant' s actions, G. F. has suffered damages.
17   . Based on the evidence submitted to ESI establishing that G. F. met and continues to meet all of the

18    Plan's conditions for benefits, G. F. is entitled to prescription drug coverage for Olumiant; that such

19    benefit must be continued until G. F. is no longer a beneficiary of the Plan. In the alternative,

20    Defendant's owe G. F. the retail price for Olumiant every month until his 26 th birthday.

21                                                  CLAIMS FOR RELIEF

22
                                                         COUNTI
23                              [Claim for Benefits Pursuant to ERISA § 502(a)(l)(B)]
24           21.        Plaintiff incorporates Paragraphs 1-20 as though fully set forth herein.

25           22.        Defendants pe1formance under the Plan is subject to the laws of ERISA §

26    502(a)(l)(B), 29 U.S .C. § 1132(a)(l)(B).

27           23.        Pursuant to Section 502(1)(1)(B) of ERISA, G. F. seeks to recover benefits due to

28    him under the terms of the Plan, to enforce his rights under the terms of the Plan, and to clarify his
                                                         4.,
            Case 2:20-cv-00273-DLR Document 1 Filed 02/05/20 Page 5 of 6


 1   rights to future benefits under the terms of the Plan.

 2           24.     G. F. is legally entitled to receive benefits pursuant to the terms of the Plan. At all

 3   relevant times , G . F. has fulfilled all procedural requirements and exhausted all administrative

 4   remedies according to the terms and conditions of the Plan.

 5           25.    As described herein, Defendants' denial of G. F. 's rights under the prescription drug

 6   plan are arbitrary, capricious, not made in good faith, unsupported by substantial evidence,

 7   erroneous as a matter of law and are in violation of Section 502(a)(l)(B) of ERISA.

 8          26.      As a direct and proximate result of Defendants' actions, G . F. has lost benefits and

 9   continues to lose benefits due under the Plan. As a result of Defendants ' failure to fulfill its duties

10   and obligations under ERISA, G. F. has suffered damages.

11           27.    Plaintiff is entitled to recover the benefit due to under the Plan. In the alternative,

12   Plaintiff is entitled to damages in the amount of the retail price of Olumaint ($10, 277.00) per month

13   until he is the age of 26. G. F. has and will continue to incur attorney's fees and costs.
                                                        COUNT II
14                                             [Breach of Contract]
15          25 .    Plaintiff incorporates Paragraphs 1-27 as though fully set forth herein.

16          26.     The Plan is a contract between G. F.'s father and the Defendants, for which G. F. is a

17   beneficiary. The Plan's prescription drug coverage states in part: "When prescribed by your doctor

18   and obtained from a participating pharmacy .. . specialty prescription drugs administered on an

19   outpat_ient bases are covered."

20          27 .    Plaintiff performed all services under the contract. G. F. was a beneficiary of the

21   contract. G. F. requested prescription drug coverage under the Plan for Olumiant.

22          28 .    Defendants breached the agreement by denying G. F.'s preauthorization/claim for

23   Olumiant.

24          29.     As a result of Defendants' breach of contract, G . F. suffered damages .

25          30.     Plaintiff is entitled to recover' the benefit due to under the Plan. In the alternative,

26   Plaintiff is entitled to damages in the amount of the retail price of Olumaint per month until he is the

27   age of 26 plus attorney fees and cost.

28                                            DEMAND FOR JURY TRIAL
                                                     5.
            Case 2:20-cv-00273-DLR Document 1 Filed 02/05/20 Page 6 of 6


 1          31.        Plaintiff hereby demands trial of the claims by a jury to the extent authorized by law.

 2
 3          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

 4   Defendants as follows:

 5          A.         Declare that Defendants violated the terms of the Plan and Plaintiff' s rights

 6   thereunder by failing to authorization G. F. ' s claim for Olumiant;

 7          B.         Declare that Defendants committed breach of contract by denying G. F. benefits

 8   under the Plan:

 9          C.         Enter an order finding that G. F. is entitled to the authorization of Olumaint under the

10   prescription drug plan;

11          D.         Declare that all future claims submitted on behalf of G. F. for Olumiant are covered

12   under the prescription drug plan or in the alternative award,G. F. the amount of the retail price of

13   Olumaint ($10, 277.00) per month until he is the age of 26 in the amount of $2,589,804.00;

14           E.        Award reasonable attorney's fees and costs; and

15          F.         Award, such other relief as this Court, deems just and proper.

16

17          Respectfully submitted on this      .?
18
                                                  By:~ _ _____ ____...___
19
                                                   Stanley Foreman Jr, esq.
20                                                  Attorney for Plaintiff
21

22

23

24

25

26

27

28
                                                           6.
